Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
	Allowability of claim 8 indicated in the last office action is withdrawn due to new ground of rejection based on newly submitted prior art.

					    REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 26, 29-31 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3162851 (May 3, 2017) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015).

The (A) polyacetal (i.e. polyoxymethylene) copolymer is taught as a copolymer having a melt index of 9 g/10min with 96.7 wt.% trioxane and 3.3 wt.% 1,3-dioxolane in [0037] of the page 6.  Such wt.% would meet the recited mol% of claim 26 inherently.
The (B) hindered phenol-based antioxidant is taught as Irganox 1010 in [0037] of the page 6 which would meet the instant claim 36.  The Irganox 1010 has CAS. No. 6683-19-8 inherently.
The (C1) magnesium oxide is taught as MF-150 produced by Kyowa Chemical Industry Co., LTD in [0037] of the page 6.
The 2-page teaching reference teaches that the MF-150 has a BET surface area of 119 m2/g.
Thus, the instant invention lacks novelty.

Claims 1, 6, 14-16, 21, 23, 25, 26, 29-36 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et al (JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015).
EP 3081595 is equivalent to JP2015209474 as evidenced by the first page of submitted prior art and the examiner points out EP 3081595 as the English translation.
 teach a composition comprising (A) 95.2-97.6 wt.% of polyacetal  resin (i.e. polyoxymethylene), (B) 0.3 wt.%% hindered phenol-based antioxidant, (C) 1, 1.5 or 2 wt.% of magnesium oxide and (D) 1 or 2.0 wt.% of polyalkylene glycol in table 1.  
The (A) polyacetal resin (i.e. polyoxymethylene) is taught as a copolymer having a melt index of 9 g/10min with 96.7 wt.% trioxane and 3.3 wt.% 1,3-dioxolane in [0036] which would meet the recited mol% of claim 26 inherently.
The (B) hindered phenol-based antioxidant is taught as Irganox 1010 in [0037] which would meet the instant claim 36.  The Irganox 1010 has CAS. No. 6683-19-8 inherently.
The (C) magnesium oxide is taught as MF-150 produced by Kyowa Chemical Industry Co., LTD in [0038].
The (D) polyalkylene glycol is taught as PEG6000S in [0039].
The (C) magnesium oxide is taught as MF-150 produced by Kyowa Chemical Industry Co., LTD in [0038].
The 2-page teaching reference teaches that the MF-150 has a BET surface area of 119 m2/g.
Shimoda et al teach molded articles such as fuel delivery units and fuel pump modules for automobile components in [0002] and in [0032-0033].
Shimoda et al (US 2016/0251509 A1) teach the same in table 1, [0050-0069] and [0005].  US 2016/0251509 A1 is deemed to be the same family of JP2015209474 (Nov. 24, 2015 and EP 3081595 as the English translation thereof since they are based on JP 2014/091119 (Apr, 25, 2014).


Claims 1, 6, 8, 13-16, 21, 23, 25, 26, 29-37 and 39-41 are rejected under 35 U.S.C. 103 as obvious over Shimoda et al (JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Harashina et al (US 7,183,340).
The instant invention further recites a reinforcing filler and ethylene bis(stearamide) and copolyamide over Shimoda et al discussed above.
	Harashina et al teach polyacetal (i.e. polyoxymethylene) compositions and fillers such as plate-like fillers, inorganic and organic fibers and mica at col. 30, lines 12-37 in order to improve properties.  Harashina et al also teach (g-1) ethylene bis(stearamide) as a processing stabilizer (col. 40, lines 65-66) and (i-4) Nylon 6-66-610 (i.e. copolyamide) as a heat stabilizer (col. 42, line 6) and their use in examples 27.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the filler or a mixture of the ethylene bis(stearamide) and Nylon 6-66-610 in the examples of Shimoda et al since utilization of the reinforcing filler and ethylene bis(stearamide) and copolyamide in order to provide improved processing and properties is well known as taught by Harashina et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 6, 14-17, 21, 23, 25, 26, 29-36 and 39-42 are rejected under 35 U.S.C. 103 as obvious over Shimoda et al (JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page teaching reference (KYOWAMAG MF-150 by Kyowa Chemical Industry Co., LTD published on Oct. 1, 2015), and further in view of Kurz et al (US 6,489,388).
The instant claims 17 and 42 further recite fuel flanges over Shimoda et al discussed above.
Kurz et al teach polyoxymethylene copolymer composition and various part such as fuel lines and flanges at col. 3, lines 31-36.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain various parts such as fuel lines and flange taught by Kurz et al from the compositions of Shimoda et al since Shimoda et al teach molded articles such as fuel delivery units and fuel pump modules for automobile components and since the recited various parts obtained from a polyacetal (i.e. polyoxymethylene) composition is well-known as taught by Kurz et al absent showing otherwise.

	Claims 1, 6, 14-16, 21, 23, 25, 26-36 and 38-41 are rejected under 35 U.S.C. 103 as obvious over Shimoda et al (JP2015209474 (Nov. 24, 2015) and EP 3081595 B1 as the English translation thereof) or Shimoda et al (US 2016/0251509 A1) with 2-page 
The instant claims 27, 28 and 38 further recite terminal hydroxyl groups or alkoxy groups for polyoxymethylene polymers over Shimoda et al discussed above.
Bihari et al teach polyoxymethylene polymers having a terminal hydroxyl groups of at least 5 mmol/kg and/or an alkoxy groups and melt index of 8-10 cm3/10 min (i.e.
g/10 min) in [0031-0032] and [0050], respectively.  Bihari et al teach that such groups would improve further reactions in [0029-0030].  Bihari et al also teach VOC or compressed gas containment devices such as a tube or a hose or a fuel tank in [0074]
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize polyoxymethylene polymers having the terminal hydroxyl groups or alkoxy groups taught by Bihari et al in Shimoda et al since Lin et al and Bihari et al teach polyoxymethylene compositions useful for automobile industry and since Bihari et al teach an advantage (e.g. improved reaction) of the terminal hydroxyl groups or alkoxy groups absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

		

The instant claims 1, 21 and 24 further recite a mixture of zinc oxide and magnesium oxide over Shimoda et al discussed above.
Abstract of EP’851 teaches utilization of the magnesium oxide and/or zinc oxide.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize an additional zinc oxide taught by EP taught by EP’851inthe examples of Shimoda et al since utilization of the magnesium oxide and/or zinc oxide is well known as taught by EP’851 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

					ALLOWANCE
	Claim 10 is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.